Appeal by defendant, as limited by his brief, from a sentence-of the Supreme Court, Queens County (Agresta, J.), imposed January 3,1984, upon his plea of guilty to robbery in the first degree and sodomy in the first degree, the sentence being two concurrent indeterminate terms of 6 to 18 years’ imprisonment.
Sentence affirmed.
Defendant pleaded guilty with the understanding that he would receive the sentence that was thereafter actually imposed. Under the circumstances of this case, defendant has no basis now to complain that his sentence was excessive (People v Kazepis, 101 AD2d 816). Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.